EXHIBIT 10.3 LAW SOCIETY OF IRELAND GENERAL CONDITIONS OF SALE 2009 EDITION PARTICULARS and CONDITIONS OF SALE Of PROPERTY AT IDA BUSINESS PARK, BALLINASLOE, CO. GALWAY SALE BY PRIVATE TREATY Auctioneer: Address: Vendors:Noel Dillon, Brian Conneely and Gerry Barrett Vendor's Solicitors:Gearoid Geraghty and Company Address:Society Street, Ballinasloe, Co. Galway Reference: WARNING: It is recommended that the within should not be completed without prior legal advice. EXHIBIT 10.3 FAMILY HOME PROTECTION ACT, 1 I,being the Spouse of the under-named Vendor hereby, for the purposes of Section 3 Family Home Protection Act, 1976, consent to the proposed sale of the property described in the within Particulars at the price mentioned below. SIGNED by the said Spouse In the presence of: MEMORANDUM OF AGREEMENT made this the 25 day of May 2016 BETWEEN NOEL DILLON, BRIAN CONNEELY AND GERRY BARRETT OF c/o Gearoid Geraghty and Company, Solicitors, Society Street, Ballinasloe. PPS Number(s) VENDOR ANDCREAGH MEDICAL LIMITED of IDA Business Park, Ballinasloe, Co. Galway PPS Number(s) 9723827PPURCHASER whereby it is agreed that the Vendor shall sell and the Purchaser shall purchase in accordance with the annexed General and Special Conditions of Sale the property described in the within Particulars at the Purchase price mentioned below. Purchase Price€2,555,000.00Closing Date: 31st May, 2016 Less deposit€255,500.00Interest Rate 8 per cent per annum Balance on completion€2,299,500.00 SIGNED: /s/ Brian ConneelySIGNED: /s/ Thomas Greaney /s/ Gerry Barrett/s/ Gary Maharaj /s/ Noel Dillon Purchaser
